                     UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF WISCONSIN

----------------------------------------------------------------

 ANDREW L. COLBORN,                  )
                                     )
                    Plaintiff,       ) Case No. 19-CV-484
                                     ) Milwaukee, Wisconsin
      vs.                            )
                                     ) December 19, 2019
 NETFLIX INC., ET AL,                ) 9:35 a.m.
                                     )
                    Defendants.      )
                                     )
----------------------------------------------------------------

                      TRANSCRIPT OF MOTION HEARING
                    BEFORE THE HONORABLE PAMELA PEPPER
                   UNITED STATES CHIEF DISTRICT JUDGE

APPEARANCES:

 For the Plaintiff
 ANDREW L. COLBORN:                Law Firm of Conway Olejniczak &
                                   Jerry SC
                                   By: George Burnett
                                   231 S Adams St
                                   PO Box 23200
                                   Green Bay, WI 54305
                                   Ph: 920-437-0476
                                   Fax: 920-437-2868
                                   rgb@lcojlaw.com

                                   Schott Bublitz & Engel SC
                                   By: April Barker
                                   640 W Moreland Blvd
                                   Waukesha, WI 53188
                                   Ph: 262-827-1700
                                   Fax: 262-827-1071
                                   Abarker@sbe-law.com

                                   Griesbach Law Offices LLC
                                   By: Michael C Griesbach
                                   PO Box 2047
                                   Manitowoc, WI 54221-2047
                                   Ph: 920-320-1358




                                                                     1
 Case 1:19-cv-00484-BHL Filed 12/27/19 Page 1 of 36 Document 103
 CONTINUED APPEARANCES:


 For the Defendant
 NETFLIX INC., ET AL:              Godfrey & Kahn SC
                                   By: James A Friedman
                                   1 E Main St - Ste 500
                                   PO Box 2719
                                   Madison, WI 53701-2719
                                   Ph: 608-284-2617
                                   Fax: 608-257-0609
                                   Jfriedman@gklaw.com

                                   Ballard Spahr LLP
                                   By: Leita Walker, Lee Levine &
                                   Matthew Kelley
                                   1909 K St NW - Ste 1200
                                   Washington, DC 20006-1157
                                   Ph: 202-508-1110
                                   Fax: 202-661-2299
                                   Walker@ballardspahr.com
                                   levinel@ballardspahr.com




 U.S. Official Transcriber:        SUSAN M. ARMBRUSTER, RMR
 Transcript Orders:                Susan_armbruster@wied.uscourt.com

Proceedings recorded by electronic recording,
transcript produced by computer aided transcription.



                                                                       2
 Case 1:19-cv-00484-BHL Filed 12/27/19 Page 2 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1                          TRANSCRIPT OF PROCEEDINGS

2                       Transcribed From Audio Recording

3                                  *     *     *

4                THE CLERK:    Court calls a civil case, 19-CV-484,

5    Andrew Colborn versus Netflix, Inc, et al.         Please state your

6    appearances starting with the attorneys for the plaintiff.

7                MR. BURNETT:    George Burnett, April Barker and Michael

8    Griesbach on behalf of the plaintiff.

9                THE CLERK:    Thank you.    For the defendant.

10               MR. FRIEDMAN:    James Friedman of Godfrey & Kahn and

11   Leita Walker and Lee Levine of Ballard Spahr for the defendants.

12               THE COURT:    The attorneys by phone.

13               MR. KELLEY:    Good morning, Your Honor.      This is

14   Matthew Kelley for the defendants.

15               THE COURT:    Anybody else on the phone, Ms. Wrobel?

16   Okay.   All right.    Thank you, all.     Good morning, everyone.

17   We're here this morning, as you know, because we have several

18   motions on file, most particularly Motions to Dismiss from the

19   defendants.

20               I've reviewed all the pleadings and the small rain

21   forest of trees worth of paper that you all have murdered in --

22   in briefing them and in filing attachments.         I think I have a

23   little bit of a grip on what you're arguing and what you're

24   concerned about.     I am more than happy to give you all

25   additional opportunity to make argument, but I should note and I



                                                                                   3
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 3 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1    think, perhaps, Ms. Wroble has already told you, I have a 9:30

2    criminal matter -- I mean a 10:30, sorry, criminal matter that I

3    have to take up, so that's the amount of time that we've got

4    this morning.

5                So with that, let me just walk through what I

6    understand that we've got in front of us.         We have Netflix's

7    Motion to Dismiss.     That's at Docket No. 30.

8                We have the plaintiff's Motion to file -- Relief to

9    File a Second Amended Complaint.        That's at Docket No. 84.

10               We have a Motion, from Chrome, Ricciardi and Demos, to

11   Dismiss for Improper Service.       That's Docket No. 35.

12               And then we have two requests from the plaintiff to

13   file sur-replies or request to file two different sur-replies.

14               And then finally, we have a Motion by the plaintiff to

15   Extend the Time to Serve in the event that I conclude that

16   service was improper.      Any other pending matters that anybody

17   can think of that I didn't list off?        No.

18               Okay.   So I think we should probably start assuming

19   that you all want to make argument, and I'll ask you on each of

20   these, but we should probably start with Netflix's Motion to

21   Dismiss.    Does the defendant wish to make any further argument

22   in that regard?

23               MR. LEVINE:    Yes, Your Honor.

24               THE COURT:    Okay.

25               MR. LEVINE:    Do you prefer that I stand?



                                                                                   4
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 4 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1                THE COURT:    You know, normally I prefer that you sit

2    because that puts you closer to the microphone, but it looks

3    like somebody scooched the ElMO in just such a position that

4    I'll be listening to the ElMO talk to me if you sit.

5                MR. LEVINE:    I'm happy to stand.

6                THE COURT:    Just make sure that the mic is canted up.

7                MR. LEVINE:    Gotcha.   I won't be long, Your Honor.

8    Although, I'm happy to answer any questions that you have.

9                I'm pleased to report that unlike the motion that

10   you're going to hear next, this one boils down to a single,

11   relatively straightforward issue, and that's whether the

12   plaintiff, who is a conceded public official, has plausibly

13   alleged either in his initial or his proposed Second Amended

14   Complaint sufficient facts to plausibly allege that Netflix, as

15   opposed to the individual defendants, disseminated Making a

16   Murderer with a required actual malice, which means that they

17   did so despite a high degree of awareness that it references to

18   Officer Colborn were probably false.

19               I'm not going to belabor the concourse of the

20   plausibility standard set out in Iqbal & Twombly because I know

21   the Court's familiar with them.       But I pause to emphasize that

22   in this circuit, as in every other that considered the question,

23   there is no doubt that the plausibility requirement applies to

24   the actual malice issue.

25               Seventh Circuit case on point is Pippen v. NBC



                                                                                   5
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 5 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1    Universal, which we cite in our brief.

2                With that backdrop, I'll focus on why neither the

3    initial complaints swore their proposed successor plausibly

4    pleads actual malice with respect to Netflix, and that's largely

5    because the affirmative allegations contained in those pleadings

6    foreclose any plausible claim to that effect against Netflix.

7    There are at least six reasons for this.

8                First, the Second Amended Complaint affirmatively

9    pleads that it was the individual defendants, not anyone

10   employed by Netflix, who attended every day of Steven Avrey's

11   trial and reviewed all of the voluminous court filings in that

12   and other litigation involving him.        And that it was therefore

13   only plausibly could have been those defendants who allegedly

14   made editing decisions that they knew falsified the trial

15   testimony and other proceedings they describe precisely because

16   they, and not anyone employed by Netflix, had either attended or

17   reviewed the record of all of those proceedings.

18               Second, the Second Amended Complaint affirmatively

19   pleads that the individual defendants who allegedly did all of

20   these things were employed by an independent production company,

21   defendant Chrome Media, not by Netflix.

22               Third, the only specific action taken by Netflix that

23   is pled on the basis of something other than information and

24   belief is that Netflix distributed Making a Murderer to a

25   worldwide audience.



                                                                                   6
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 6 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1                Fourth, the Second Amended Complaint itself

2    affirmatively pleads that the program communicates to a

3    reasonable viewer, which presumably includes Netflix, that it is

4    an objective and accurate account of the proceedings they've

5    described, and that to quote the opposition brief to this motion

6    at Page 3, "Nothing in the broadcast indicate to viewers that

7    there have been edits".

8                Fifth, there's no allegation in the Second Amended

9    Complaint that Netflix considered or even had any reason to

10   consider that the individual defendants were either unreliable

11   or untrustworthy.     Indeed, the Complaint affirmatively pleads

12   precisely the opposite pleading that at all relevant times, the

13   individual defendants, and I quote from Paragraph 16, "Have

14   avowed that they were unbiased and objective in their recalling

15   of events".

16               And finally, the Second Amended Complaint implicitly

17   acknowledges that Netflix was aware of the following undisputed

18   facts from the face of the program itself, that Steven Avery had

19   been wrongfully convicted and imprisoned for almost 20 years for

20   a crime that he did not commit; that while Avery was

21   incarcerated, plaintiff, who was then a corrections official in

22   Manitowoc County, received a call from another law enforcement

23   agency informing him that someone else had confessed to the

24   crime of which a Manitowoc County inmate, who turned out to be

25   Steven Avery, had been convicted.        And that despite that



                                                                                   7
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 7 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1    information, the plaintiff did not prepare a contemporaneous

2    written report at all.      No apparent effort was made to

3    investigate the matter further and as a result, Avery remained

4    in prison for several more years.

5                And Netflix was also aware again from the face of the

6    program itself of the undisputed facts that following Avery's

7    ultimate release, he filed a civil lawsuit against Manitowoc

8    County that shortly thereafter he was arrested for a murder that

9    he says he didn't commit.      And that despite publicly announced

10   efforts to transfer responsibility for that matter elsewhere,

11   given the obvious conflict of interest, the plaintiff

12   nevertheless participated in the search for the decedent's car

13   and a second search of Avery's home during which magically he

14   discovered the key to the decedent's vehicle, which became

15   crucial evidence against Avery.

16               Your Honor, given all of these undisputed pleaded

17   allegations, it is manifestly implausible to make the conclusory

18   assertion, as the Amended Complaint does, that Netflix

19   disseminated Making a Murderer, despite a high degree of

20   awareness, that it references this plaintiff were probably

21   false.

22               Your Honor, the law on this is straightforward.            A

23   distributor, such as Netflix, cannot be said to have

24   disseminated a work of non-fiction created by someone else with

25   actual malice, be it a book, a magazine article, a film or a



                                                                                   8
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 8 of 36 Document 103
                                                                       MOTION HEARING
                                                                   December 19, 2019



1    television series with actual malice unless the work itself

2    relates information that is on its face inherently improbable,

3    or there were obvious or, as the Seventh Circuit has put it,

4    blatant reasons to doubt the reliability of the creator or

5    author.

6                We've cited a host of cases arising in the context of

7    a variety of media that articulate and apply this well-accepted

8    rule, including especially the Saenz v. Playboy Enterprises case

9    from the Seventh Circuit and the Biskupic v. Cicero case from

10   the Wisconsin Court of Appeals.

11               Your Honor, these cases and the liability standard

12   they apply demonstrate that this plaintiff cannot state a

13   plausible claim against Netflix as a matter of law.

14               I might also suggest that although they will

15   undoubtedly deny it, the plaintiff's counsel in their heart of

16   hearts know this is true, which explains why in their opposition

17   brief they rely primarily on the contention that New York Times

18   v. Sullivan should be overruled, and the actual malice standard

19   it established abandoned, a contention they concede this Court

20   is powerless to accept.

21               For these reasons, Your Honor, I respectfully submit

22   that Netflix's Motion to Dismiss should be granted, that the

23   plaintiff's Motion for Leave to File a Second Amended Complaint

24   should be denied as futile, and that the case against Netflix

25   should be dismissed with prejudice.        Thank you, Your Honor.         I'm



                                                                                   9
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 9 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     happy to answer any questions you might have.

2                  THE COURT:    Thank you.   I do have a couple of

3     questions.    And my first one is, I'm at a bit of a loss with

4     regard to Netflix's argument, that it was the individual

5     defendants who actually sat through and listened to the trial.

6     And that somehow or another, because they're the ones who were

7     physically present in the courtroom, that they're the only ones

8     who could have kind of gotten the general flavor of what was

9     going on in that courtroom.      There was, obviously, a set of

10    transcripts, a full set of transcripts the plaintiff argues, a

11    full unedited set of transcripts.       And while that might not

12    necessarily show one's facial features or expressions or tone of

13    voice, one doesn't have to sit in a courtroom to read a set of

14    transcripts and understand all the words that were said.              And

15    some of the allegations here are that Netflix, in the Second

16    Amended Complaint, that Netflix was involved in editing those

17    transcripts.    And some of the allegations are that it's those

18    edits that produced a misleading result.

19                 So I'm curious about the significance of whose butt

20    was in a chair, forgive my saying, in the courtroom.

21                 MR. LEVINE:   Your Honor, that -- the physical presence

22    in the courtroom is -- is for the reasons you've stated not

23    dispositive or even particularly relevant, except in the sense

24    that the Second Amended Complaint includes as exhibits documents

25    that demonstrate, and it is otherwise undisputed, that these



                                                                                  10
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 10 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     film makers, the individual defendants, worked on this project

2     for seven years before they took it to Netflix; that they

3     literally camped out in Manitowoc County.        They're the ones who

4     plowed through all the trial transcripts.        They're the ones who

5     attended trial proceedings.      They're the ones who read all the

6     record materials.     And by the time that they came to Netflix,

7     they had multiple episodes already in rough cut.          They had

8     others already scripted.      They had a full story board.

9                And that in the context of a claim that a distributor,

10    like Netflix, whose job it is to distribute works to the public,

11    would have rolled up its sleeves and reviewed transcripts and

12    checked to see if the editing that the plaintiff -- that the

13    other defendants did accurately reflected what took place at the

14    trial is itself implausible, and it's all obviously pled on

15    information and belief.

16               And the Court is entitled to look with some jaundiced

17    eye at an accusation like that or an allegation like that as to

18    whether that is a reasonable inference to draw from the mere

19    fact, the only fact that's alleged in the Complaint, not on

20    information and belief, that Netflix distributed the work.               It's

21    like saying the owner of a book store can be plausibly be said

22    to act with actual malice if a plaintiff puts in a Complaint on

23    information and belief the book store owner reviewed the book

24    and reviewed all of the allegations in the book against the

25    source material before they put the book on the shelves.              We



                                                                                  11
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 11 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     know that that's manifestly implausible, as is this.

2                THE COURT:    Another question that I have is I think I

3     heard your argument correctly, but I may not have.          You said

4     that one of the arguments, in support of dismissal, is that the

5     film was distributed or was released with claims that it was

6     factually accurate, and that there was nothing to indicate that

7     there were any edits.     How does that support dismissal against

8     allegations that there were, in fact, edits, and that Netflix

9     had some part in making those edits?

10               MR. LEVINE:    Because the allegation that Netflix had a

11    part in making those edits, as I just stated, is itself

12    implausible.    And that leaves you with the position that when

13    this stuff -- when the episodes that were already in the can

14    when the scripts for the other episodes when they were presented

15    to Netflix, that Netflix somehow developed obvious reasons to

16    doubt the accuracy of the material it was presented with on the

17    grounds that it was inherently improbable, which is the legal

18    standard under the actual malice test, for distribution of

19    material created by somebody else.

20               And that Amended Complaint itself affirmatively says

21    anybody looking at this program would think it was an objective

22    and her account of what happened, excuse me, in the underlying

23    legal proceeding.     So nothing would have jumped out to Netflix

24    that said, this is inherently improbable or we have reason --

25    obvious reason to doubt that this is accurate, and that's the



                                                                                  12
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 12 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     reason why that's important.

2                  THE COURT:    Okay.   Thank you.

3                  MR. LEVINE:    Thank you.

4                  THE COURT:    For the plaintiff, Mr. Conway.

5                  MR. BURNETT:   George Burnett for the plaintiff.          The

6     -- I think if we get to the nub of this, the defendants'

7     position is that it would be implausible to believe that they

8     did anything more than take a final product from two novice film

9     producers, who they never worked with before, looked at it, said

10    this looks good to us, especially because these novice film

11    producers told them we're unbiased, and then disseminated it

12    worldwide.

13                 The defendants' position is, is that if you believe

14    anything except for that, it's silly.        If I had to summarize

15    what I hear the defendant saying, it is two things.          Number one,

16    you really didn't tell us in anything, except for legalese, what

17    we did wrong.    And number two, you didn't distinguish between

18    what we did wrong and what our co-defendants did wrong.             And

19    therefore, the courthouse door is closed to you.          That's not the

20    law.

21                 I found it interesting that there's a debate going on

22    in the briefs about a case out of the Seventh Circuit, Doe v.

23    Smith.   Doe v. Smith is a Judge Easterbrook decision that came

24    before Iqbal and Twombly, and it really in a very articulate

25    fashion describes what a pleading responsibility is.          You need



                                                                                   13
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 13 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     not plead facts.    You need not plead law.      You need not plead

2     legal theories.    You just need to give the defendant a narrative

3     informing them what they did wrong.

4                  Now, the defense says that that's obsolete, that that

5     is no longer the law.     We say it remains the law.       After reading

6     the reply brief, I looked up, I Shepardized Doe v. Smith, and I

7     found that Judge Adelman has cited and quoted that decision a

8     half a dozen times.     Judge Griesbach has cited and quoted that

9     decision two or three times.      That decision is a clear

10    articulation of what the plaintiff must prove here.

11                 This particular Complaint alleges that the defendants

12    collaborated.    They put together a -- what they called a

13    documentary that was misleading and deceptive and destroyed or

14    came close to destroying Mr. Colborn's life.         The Court's read

15    the allegations of damages, and I need not repeat them here.                It

16    is true that anything the defendants did individually doesn't

17    carry the day.

18                 For example, Netflix -- Editing a transcript alone

19    doesn't carry the day, but the combination of factors that went

20    on here does carry the day.      They utilized only biased

21    witnesses, Mr. Avery, his relatives, his lawyers.          They edited

22    transcripts in a misleading and deceptive fashion to communicate

23    information that was never imparted by Mr. Colborn and other

24    witnesses.    They were not under any hot deadline.        This was not

25    hot news as the cases call it.       They had the luxury of time, the



                                                                                  14
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 14 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     opportunity to investigate and inspect.

2                  Indeed, the facts seem to be that when this particular

3     publication came to Netflix, they had three rough cuts, and it

4     ended up being ten episodes or so.       There are a half a dozen

5     other things that make this suspect, make actual malice

6     plausible.

7                  The defendants main contention is that we didn't

8     distinguish between what they did and what their co-defendants

9     did.   Well, allegations that they collaborated, that they

10    created, that they edited, that they worked together are

11    adequate.    We don't have to distinguish at this stage of the

12    litigation what Netflix did right and what Netflix did wrong,

13    and it is no defense to say that you've relied on the work or

14    the reports of others to an action for defamation against a

15    public official.    There is a greater obligation, especially when

16    you're faced with circumstances that should tell you, perhaps,

17    this information isn't true.      After all, both of the defendants

18    were convicted, Mr. Dassey, Mr. Avery in separate trials, and

19    those convictions were affirmed on appeal.         There was plenty of

20    warning signs for Netflix to take heed of.         And discovery will

21    tell us just how much heed they took.

22                 So unless the Court has any questions, I think that

23    just about summarizes the plaintiff's position.

24                 THE COURT:   Thank you, Mr. Burnett.     As an aside, I

25    called you Mr. Conway.     I was going to apologize to you for



                                                                                  15
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 15 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     that, but given the great respect I have for your former partner

2     and the fact that I miss him, maybe let's just chalk that up to

3     wishful thinking that I could see Mr. Conway here.          I know who

4     you are.

5                MR. BURNETT:    We all miss him, Your Honor.

6                THE COURT:    Yeah, I know.     Any rebuttal comments?

7                MR. LEVINE:    Yes, Your Honor.     I want to make just a

8     few brief comments.     First, the Doe v. Smith case to which

9     Mr. Burnett refers, is clearly no longer good law.          It relies on

10    the no set of facts standard set out by the Supreme Court in

11    Conley v. Gibson, which was expressly repudiated in Iqbal and

12    Twombly.

13               If the Court would like a current version of Judge

14    Easterbrook's views with respect to what he found Twombly means,

15    I commend to you the Bank of America case, which is cited in our

16    brief, which is remarkably similar to this one.         Because in

17    response to something else that Mr. Burnett said, that is

18    another case where the plaintiff in its pleading referred

19    generically to defendants did this, defendants did that,

20    defendants did the other thing.       And Judge Easterbrook expressly

21    held that in the Iqbal and Twombly world, that just doesn't cut

22    it.   You have to say what each defendant did and plausibly

23    allege what that defendant did that would lead to liability.

24               And, Your Honor, in one of your own decisions, I think

25    you put it quite well in the Anderson case, which we also cite



                                                                                  16
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 16 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     in our Complaint, you say that Iqbal and Twombly requires the

2     plaintiff to set out who, what, where, when and why.          And the

3     who is who did what is important.       A general allegation that

4     defendants did this and defendants did that just doesn't cut it.

5                And in this case, it's even clearer because the

6     Complaint alleges on many, many specific occasions, and we cite

7     specific paragraphs in our papers, that the individual

8     defendants did this.     The individual defendants did that.           The

9     individual defendants did that.       And then there's just a

10    conclusory assertion that defendants collaborated, that all

11    defendants collaborated in doing these things.         That is simply

12    not sufficient under Iqbal and Twombly.

13               Two more quick points.      One, is it is demonstrably

14    incorrect from the face of the program which Your Honor is

15    entitled to look at on a Motion to Dismiss because it is

16    incorporated in the pleading by reference; that it does not rely

17    only on biased witnesses favoring Mr. Avery.         It has detailed

18    interviews and statements and press conferences held by the

19    prosecutors and trial proceedings involving the prosecutors in

20    telling the State's side of the story.        And it reports, quite

21    explicitly, that Mr. Dassey and Mr. Avery were found guilty.

22    That wasn't kept secret from the audience.         That is a center

23    piece of the thing.

24               And finally in response to Your Honor's previous

25    questions -- further response to Your Honor's previous questions



                                                                                   17
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 17 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     to me about the plausibility of the contention, the generalized

2     on information and belief contention that Netflix somehow

3     participated in the editing, the law is clear both in the Iqbal

4     case itself and in a host of Seventh Circuit cases, including

5     the McCauley case, which we cite in our brief, that where as in

6     this case, there is an obvious alternative explanation for the

7     conduct that's alleged in the complaint, you haven't pushed the

8     claim across the line from possibility to plausibility.

9                And here where it is clear and specifically pled in

10    the Complaint that Netflix was a distributor, and its common

11    knowledge and common sense that that's what Netflix does is a

12    distributor or a programming, that obvious alternative

13    explanation to the implausible notion that they sat there and

14    reviewed trial transcripts and checked it against the possible

15    film that the producers -- sections that the defendants gave

16    them somehow is a plausible contention.        In the face of the

17    obvious alternative explanation, it just can't carry the day.

18    Thank you, Your Honor.

19               THE COURT:    Thank you, Mr. Levine.      You all are fully

20    aware of the 12(b)(6) standard, and Mr. Levine and Mr. Burnett

21    have both discussed it, and I think everyone is in agreement

22    that the plausibility standard that Judge Easterbrook has talked

23    about and has been discussed over and over and over again in

24    Seventh Circuit cases is the appropriate one.         And just as an

25    aside and just for the purposes of the record, again we're



                                                                                  18
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 18 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     talking right now in particular about the defamation claim in

2     which the plaintiff has to show a false statement communicated

3     by speech, conduct or writing.       It's not privileged, and it

4     tends to harm one's reputation so as to lower him in the

5     estimation of the community or deter third persons from

6     associating or dealing with him, and that's in re Storms v.

7     Action Wisconsin, Inc., 309 Wis.2d 704 at 722, a Wisconsin case

8     from 2008.    And then we know, of course, that if the person who

9     is allegedly defamed is a public official, then we have the next

10    step, which is the actual malice step, and the one I think that

11    for the great part Netflix has focussed on.

12                 It seems to me that the plaintiff has conceded that

13    the plaintiff meets the definition of a public official.              But

14    what the plaintiff has argued is that particularly the Second

15    Amended Complaint alleges sufficient facts to demonstrate that

16    Netflix acted with actual malice.       And, of course, actual

17    malice, under Wisconsin law, occurs when the actor either knows

18    that a statement is false or makes the statement with reckless

19    disregard for its truth or falsity.       That's Erdmann v. SF

20    Broadcasting, 229 Wis.2d 156 at 169, the Court of Appeals case

21    from 1999.

22                 And particularly in that reckless disregard

23    neighborhood, the plaintiff has to show that the defendant in

24    fact entertained serious doubts as to the publication or in this

25    case the productions truth.      That's again from Erdmann at Pages



                                                                                  19
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 19 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     169 through 70.

2                  And of particular note, a defendant cannot necessarily

3     escape liability simply by claiming that the defendant believed

4     that the production was truthful.       That's a St. Amant case, 390

5     US at 732.    Recklessness can be found when there are obvious

6     reasons to doubt the veracity of the information or the accuracy

7     of it.   Again, from St. Amant.

8                  Mr. Levine pointed out that the plaintiffs have made

9     an argument that that actual malice standard in New York Times

10    v. Sullivan, the Supreme Court should rethink.         I'm not going to

11    spend any time on that.      I'm not the boss of them obviously, and

12    that's going to have to be an argument that, perhaps, the

13    plaintiff will have an opportunity to raise in front of that

14    august body at some point in time, but I'm not the -- I'm not

15    the person to do that.

16                 So when I turn to the Amended Complaint, I think that

17    the -- that Netflix's argument about lumping if you will, which

18    is lots of people did this, lots of people did that, lots of

19    people did the other things accurately characterizes the Amended

20    Complaint.    However, the plaintiffs have -- The plaintiff has

21    filed a Second Amended Complaint or a proposed Amended Complaint

22    as part of the proceedings asking for leave to file that

23    proposed Amended Complaint.

24                 And again, if we're simply talking the threshold issue

25    that we talk about at a 12(b)(6) stage, which is looking within



                                                                                  20
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 20 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     the four corners of that Second Amended Complaint determining

2     whether or not there have been enough facts alleged, whether on

3     information and belief or otherwise, to put the defendant on

4     notice as to what the defendant is alleged to have done.              I

5     think the Second Amended Complaint is substantively different

6     than the first in a number of ways.

7                There are specific allegations as to Netflix, not just

8     everybody held hands and worked together.        But as to Netflix,

9     there are specific allegations in the Second Amended Complaint.

10    For example, the fact that Netflix accepted awards for Making a

11    Murderer for writing and editing.       Netflix accepted those

12    awards, that its employees were recognized in the media for

13    their role in sort of defining this -- this new genre, I'm not

14    sure that it's hugely new, but genre of television.          There were

15    Netflix employers, according to the Second Amended Complaint,

16    who produced several of the individual episodes of the program.

17               There were Netflix employees who have made statements

18    to the press regarding their roles in producing the programs.

19    There is, of course, reference to collaboration with Demos and

20    Ricciardi, and those were allegations that existed in the

21    Amended Complaint, but there were employees who discussed their

22    own roles, and those were employees of Netflix.

23               The plaintiff has alleged in the Second Amended

24    Complaint that in point of fact, there were only I think three

25    episodes, rough-cut episodes that were, as Mr. Levine put it, in



                                                                                  21
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 21 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     industry speak in the can at the time that they came in and

2     pitched to Netflix.     And as it turns out, there were a total of

3     ten episodes that were produced, and they weren't rough, they

4     were final episodes.     And the allegation is that Netflix had a

5     role in developing the programs, in vetting them all the way

6     from pre-production through the post-production, and that

7     Netflix had a role in the final content decisions.

8                They also -- The Second Amended Complaint also alleges

9     that in October of last year, the second part, Making a Murderer

10    Part 2, was admitted -- sorry was released.         And by that time,

11    Netflix had reason to be aware of criticism that had arisen over

12    Part 1 and the accuracy or lack of accuracy, depending on who's

13    doing the talking, of Part 1, and yet continued to proceed with

14    Part 2.

15               And again, the allegations in the Second Amended

16    Complaint are that Netflix specifically was heavily involved in

17    the production, the post-production and the editing of that

18    second series as well as, of course, marketing and distributing,

19    which Netflix has conceded that it was the distributor.             They

20    quote -- The Amended Complaint quotes Ricciardi and Demos as

21    indicating that Netflix was a partner in the making of the

22    second series from the very beginning all the way to the end.

23               And so there are in the Second Amended Complaint,

24    specific factual allegations made as to Netflix rather than

25    simply group allegations of the defendants doing this.             There



                                                                                  22
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 22 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     are still in the Second Amended Complaint some allegations that

2     are collaborative, if you will.       But there are a number of

3     allegations in the Second Amended Complaint that are specific to

4     Netflix.   And Netflix has also argued that, okay, so, you know

5     even if Netflix was a producer, had a role or some of its

6     employees had a role as producers or executive produces, so

7     what.   You don't necessarily control a production simply because

8     you're acting as the producer or the executive producer.

9                I think exactly quoting from Netflix's brief, that is

10    because there's no connection between a person's mere status as

11    an executive producer and involvement in the editing of a film.

12    I have no earthly idea whether that was true.         I was a theater

13    major in college, but I never made it to film.         I just stood out

14    there on the stage and flubbed my lines, so I don't know whether

15    that's true or not.     It may very well be, and that may very well

16    be an issue for summary judgment in terms of what role anyone

17    who carried a producer or an executive producer title may have

18    played and what they may have done as part of that role.

19               But we're at the 12(b)(6) stage, and the 12(b)(6)

20    stage says that the plaintiff needs to plausibly state a claim,

21    and I think the Second Amended Complaint does plausibly state a

22    claim, and it plausibly states a claim against Netflix.             Again,

23    there are allegations that were transcripts that were sliced and

24    diced, and that Netflix played a role in that.

25               With regard to Netflix's argument and Mr. Levine



                                                                                  23
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 23 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     referred to it today, that even if I allow the plaintiff to

2     amend and to file the Second Amended Complaint, it would be

3     futile under Rule 15 for me to allow that because it points to a

4     whole series of cases where courts have declined to hold

5     distributors liable for defamatory content.         And there are

6     numerous cases that it has pointed to both at the circuit court

7     level and at the district court level.        And I agree that those

8     cases refuse to hold distributors liable.        However, all of those

9     cases were very fact bound and fact intensive.         It depended on

10    what the distributors knew.      It depended on what other role the

11    distributor may have played, whether there was another role

12    other than distribution.      And many of those cases, by the way,

13    refused to hold the distributor liable at the summary judgment

14    stage, not at the Motion to Dismiss stage after they had heard

15    evidence about what role the distributor plays.

16                I think many of the arguments that Netflix makes with

17    regard to the Second Amended Complaint sound in summary

18    judgment.   They sound in, you know, wait, wait, Judge, you're

19    going to see evidence, and you're going to hear that this

20    couldn't have happened or that couldn't have happened or this is

21    not the way it went down.      Maybe that will end up being true, I

22    don't know, but that's not where we are right now.          Right now,

23    we're at the Motion to Dismiss stage.

24                So I am going to grant the plaintiff's Motion to File

25    a Second Amended Complaint and deny the Motion to Dismiss --



                                                                                  24
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 24 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     Netflix's Motion to Dismiss the defamation claim.          I note that

2     Netflix also spends a little bit of time talking about the other

3     claims in the Second Amended Complaint, the negligence claim and

4     the intentional infliction of emotional distress claim.

5                 The defendant argues that the plaintiff hasn't argued

6     what the ordinary care was that Netflix didn't show, again

7     hammering on the fact that it argues it didn't do anything other

8     than distribute, and so what standard of care could it have

9     violated?

10                I note that the plaintiff has alleged a negligence

11    claim in the alternative to the defamation claim.          But be that

12    as it may, it did allege, the Second Amended Complaint, that the

13    defendant had a duty to exercise reasonable care when

14    communicating information about him, and that some of the

15    statements or information that was communicated about him either

16    was false or had been manipulated to such an extent that it

17    mislead viewers into getting a false impression, and that that

18    was a breach of that duty of care.       And again, it's 12(b)(6)

19    stage, I think that is sufficient to state a claim and to state

20    the elements of a negligence claim under Wisconsin law.

21                And then the last claim of course, intentional

22    infliction of emotional distress.       Netflix argues that this is

23    just another way of stating a defamation claim, and they also

24    state that the plaintiff can't prove the claim because they

25    can't -- The plaintiff can't prove that Netflix intended to



                                                                                  25
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 25 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     cause emotional distress.      The plaintiff has alleged otherwise.

2     Again at the pleading stage, the plaintiff has stated a claim.

3     And so for all of these reasons, I'm going to deny Netflix's

4     Motion to Dismiss and allow the plaintiff to file a Second

5     Amended Complaint.

6                  Where that takes us to next is the motions by Chrome

7     and Demos and Ricciardi and their Motion to Dismiss with regard

8     to service, and there are some related motions to that, two

9     motions to file a sur-reply, and then the Motion for An

10    Extension of Time.     I just want to address those really quickly,

11    because I don't think there's a particular need to spend a whole

12    lot of time on them.

13                 As you all are aware, our local rules anticipate a

14    motion to -- a response and a reply.        They do not anticipate

15    sur-reply, which is why the plaintiff has sought leave to file

16    sur-replies.    And generally, I would hazard to guess that my

17    colleagues and I are all on the same boat, which is that we're

18    not huge fans of sur-replies.       There's a reason that we get a

19    three part -- the movant gets two kicks at the cat, and the

20    respondent gets one.     However, if there are circumstances in

21    which a party is attempting to respond to a motion or an issue

22    that was really raised for the first time in a reply, we have

23    allowed sur-replies under those circumstances.

24                 The plaintiff has filed two requests to file a

25    sur-reply.    The first one is at Docket No. 90.       And as far as I



                                                                                  26
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 26 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     can tell, unless I'm missing something, it's just addressing a

2     case, which I was aware of before the motion for sur-reply was

3     filed, that federal law applies to service after removal.              State

4     law applies to service before removal.        I don't see any need for

5     that sur-reply.    As I indicated, I already knew about the case,

6     so I'm going to deny the motion to file -- for leave to file the

7     sur-reply to Docket No. 90.      I don't think it advances the ball.

8                However, the second motion that the plaintiff filed,

9     it falls under that category that I described of seeking to

10    address an issue that came up only on reply.

11               The plaintiff has asked to file a sur-reply addressing

12    the second declaration of Defendant Demos, which was filed with

13    the defendant's reply brief.      And the plaintiff says that it has

14    located or he has located records from California Secretary of

15    State that are inconsistent with Demos' second declaration.               I

16    don't hear Netflix or the defendants sorry, plural, objecting to

17    my considering the records.      They just say they are not

18    inconsistent.    They don't change anything.       They don't make a

19    difference, but I think that that is an appropriate use of a

20    sur-reply, and so I am going to grant the second motion for

21    leave to file a sur-reply, and I'll consider both the

22    information in that second motion and the defendant's arguments

23    in opposition to that information as part of determining the

24    Motion to Dismiss.

25               That then brings me to the Motion to Dismiss itself



                                                                                    27
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 27 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     and to service.    And let me just, say and I'll give each of you

2     an opportunity to address what I'm about to say, but I

3     regretfully believe, for all of our sakes, that I'm not in a

4     position to resolve the Motion to Dismiss with regard to

5     effective service without an evidentiary hearing.          There's a lot

6     of disagreement between the parties over who got what, who knew

7     what, who did what when.      We've got flat statements in some

8     cases by people that they never received service in contrast to

9     other people who said yes, they did.

10               I've gone through all of this, and I'm happy to hear

11    from you all, but I think there are a number of factual

12    disagreements here that require flushing out at an evidentiary

13    hearing.   The reason I say regretfully is because I understand

14    that that is time, effort and expense on all of your part to

15    bring witnesses in on this issue.       But I think there are too

16    many inconsistencies between different versions of the events

17    for me to make that determination without hearing from some

18    folks.

19               The other thing I will note is that the other motion

20    I've not addressed is the Motion for an Extension of Time to

21    file the summons and complaint assuming that I conclude that

22    it's not -- it wasn't properly filed.        I think that's obviously

23    something that address once I've made a decision about whether

24    or not service was effectuated.       However, there's also the

25    statute of limitations problem there.        If there wasn't proper



                                                                                  28
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 28 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     service, I don't think I can extend the time.         The statute of

2     limitations has run.     And if there was proper service, then I

3     can.   So I think those two things are inextricably intertwined

4     to some extent.    Whether or not I can give an extension of time

5     to serve is going to necessarily depend on whether or not there

6     was proper service.     So I'm happy to hear from anybody who wants

7     to put an oar in the water on that.       But after going over and

8     over and over the facts, I have questions that I'm not sure --

9     Everybody can argue until they're blue in the face, but I'm not

10    sure they argue -- they respond to the factual question.              From

11    the defendants, given that it's you all's motion.

12               MS. WALKER:    Thank you, Your Honor.      To start, we

13    agree with you that the statute of limitations causes -- you

14    know, is fatal to any motion to extend the time.          And it sounds

15    like you've made up your mind on the need for an evidentiary

16    hearing.   I did want to just clarify, because I know the record

17    is voluminous and there's a lot of dates flying back and forth,

18    that our view is there's really only four affidavits of service

19    or affidavits of what they call due diligence that you need to

20    be looking at.

21               It's Docket Nos. 44, 49 and 50, and that's all that

22    the plaintiffs have put in the record that is not hearsay or is

23    not perjured and withdrawn that really sets forth their position

24    on when attempts to service were made and when they believe

25    service was effected.     We believe it was not, but I don't know



                                                                                   29
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 29 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     that there's really a factual dispute over those affidavits.

2     Our position would be that even if you take them at face value,

3     that still doesn't constitute service.        But if you feel more

4     comfortable with an evidentiary hearing, we're obviously happy

5     to comply.

6                  THE COURT:    Thank you.   Ms. Barker.

7                  MS. BARKER:   Thank you, Your Honor.     I'll be very

8     brief.   First of all, in an effort -- First of all, if Wisconsin

9     law has to be considered, then we certainly agree with the Court

10    that an evidentiary hearing is appropriate, and I would note

11    that service -- the affidavits that were submitted by the

12    defendants are, in fact, pertinent and therefore those con

13    traditions I think do have to be resolved for even one -- for at

14    least two reasons.

15                 One, is that service under Wisconsin law can be proven

16    through the written admission of the defendant such as through

17    affidavits that were submitted in this case under

18    Section 801.10(4)(c).

19                 Second, I would note with respect to the argument that

20    there's hearsay in the affidavits of counsel, those statements

21    regarding what counsel was told were obviously submitted for

22    purpose of notice or knowledge of what counsel understood for

23    purposes of the reasonable diligence analysis.         They were not

24    asserted for purposes of truth of the declarant statements.               In

25    fact, we are submitting to the Court that the we later found out



                                                                                  30
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 30 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     that some of those declarations were false, so we do think that

2     those are material.

3                And then I think just in a very brief, perhaps, last

4     salvo to attempt to spir everyone by seeing whether federal law

5     is something the Court would be amenable to applying and then

6     the hearing wouldn't be necessary.       I would just note briefly

7     that the issue, as we saw it, is that the argument was something

8     of a moving target.     28 U.S.C. § 1448, which governs service

9     after removal where there's a defect in service or in service

10    prior to removal, was never mentioned in the initial Motion to

11    Dismiss but was -- and we mentioned it in our response, which

12    lead to the reply brief and the mention of the Walker case.

13               As I'm sure the Court is aware, the Walker case

14    specifically distinguished Hanna v. Plumer, holding that in

15    Walker, there was no conflict between Federal Rule of Civil

16    Procedure 3 and the state statute of limitations, that they

17    serve different purposes in that case because Walker was not a

18    removal case, and 28 U.S.C. § 1448 was not implicated.

19               Because 28 U.S.C. § 1448 is implicated, this is a

20    removal case.    We think this is a Hanna case, Hanna v. Plumer,

21    which provides that where there is a direct conflict between a

22    variably promulgated federal rule and even state substantive

23    law, even the statute of limitations, which essentially was what

24    was at issue in Plumer.      It was a limitation on when enhanced

25    service had to be accomplished on an executer in order for a



                                                                                  31
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 31 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     claim to proceed against an estate.       The federal rule prevails.

2     Even if that means that somebody whose case would be dead in

3     state court gets to proceed in federal court.         That's number one

4     why we think this is not a Walker case or this is not governed

5     by Walker.

6                  Secondly, the state statute of limitations that the

7     defendants rely on in Section 893 is also subject to the

8     provision in Section 893 of the Wisconsin Statutes that holds

9     where 893.15 in the same chapter that holds that where or

10    provides that where a case on a Wisconsin claim is pending in a

11    foreign forum, defined to include federal courts sitting in --

12    located in Wisconsin, federal law looks to -- I'm sorry -- the

13    foreign court looks to local foreign law with respect to the

14    question of commencement of action.       That's 893.15, and it

15    specifically states, in a non-Wisconsin forum, again defined to

16    include a federal court sitting in a state, the time of

17    commencement or final disposition of an action is determined by

18    the local law of the forum.

19                 Therefore unlike Walker, this is not a case where

20    there is, in fact, a conflict.       In the sense there is a conflict

21    if Wisconsin law says what the defendant say it does.             But if

22    under 893.15, the federal law simply trumps the state statute of

23    limitations because Wisconsin defers to the federal rule as to

24    commencement of action, unlike the Oklahoma statute that was at

25    issue in the Walker case.      And then I think I've used up our



                                                                                  32
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 32 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     time.   Thank you, Your Honor.

2                 THE COURT:    Any brief response from the defendant?

3                 MS. WALKER:   Very briefly on Walker.      I don't believe

4     they raised the 893.15 argument before.        I may have missed it,

5     but I believe that's a new argument and, of course, it's not

6     proper at this juncture.

7                 The Walker case is about when a suit was commenced.

8     It looked at a statute nearly identical to the Wisconsin

9     statute.   And with Oklahoma, that said it's commenced upon

10    filing provided that service happens within X number of days.

11    In Oklahoma, it was 60.      In Wisconsin, it's 90, and that didn't

12    happen.    And everyone here agrees, and you can look at docket

13    91, one of their briefs.      Everyone here agrees that this would

14    have been dead in state court.       And that's the Bartels case,

15    Your Honor.    And that's -- If it had stayed in state court and

16    if we after an evidentiary hearing showed that service didn't

17    occur in that 90-day period, we all agree here that it would

18    have been dead in state court.       That's Bartels.    And Walker says

19    it's dead in federal court, too.       And yet they claim that

20    removal somehow resurrects it, and Your Honor that's not logical

21    and that's just not the law.

22                The cases they cite, not a single one of them, with

23    the exception of one from New York, which involved a state

24    statute very similar to the federal law.        But aside from that,

25    not one of the cases they cite involves this scenario where the



                                                                                  33
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 33 of 36 Document 103
                                                                        MOTION HEARING
                                                                   December 19, 2019



1     statute of limitations ran, the service period ran, and then

2     there was removal.     And we cite a lot of cases involving that

3     very situation.    And uniformly, they hold removal doesn't

4     resurrect the case.

5                I just want to quote you two passages from the one

6     case they cite from the Eastern District of Michigan and then

7     from Walker itself.     In the Eastern District of Michigan case is

8     Mills v. Curioni, 238 F.Supp.2d 876.        And the pertinent language

9     there is, "It is only when an issue arises with respect to the

10    tolling of a statute of limitations by the commencement of an

11    action that a state law which requires something more than the

12    mere filing of a complaint to commence an action will control".

13               So what Mills is saying, the case they cite is somehow

14    overruling Walker, says is that when you have a state statute

15    where a suit is not commenced merely upon filing, but it's

16    commenced upon filing provided that service happens within a

17    certain number of days, then we're back in Walker territory, and

18    that's when the state law applies, and that's exactly what we

19    have here provided that is straight from the Wisconsin statute.

20               And then you can look at the Walker case itself, which

21    again is on all four squares with our case.         And the quote there

22    is we cannot give the cause of action longer life in the federal

23    court than it would have had in the state court without adding

24    something new to the cause of action, and we may not do that

25    consistently with Erie Railroad Co. v. Tompkins.



                                                                                  34
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 34 of 36 Document 103
                                                                        MOTION HEARING
                                                                    December 19, 2019



1                And so, Your Honor, we understand that you think we

2     need an evidentiary hearing, but our position, supported by

3     every case cited in all the papers, is that if you find that

4     evidentiary hearing that service did not occur pre-removal or

5     pre-March 18, 2019, the case is over.        Federal rules can't save

6     this.   Thank you, Your Honor.

7                THE COURT:    Thank you, all.     All right.    So you have

8     my ruling on everything except the Motion to Dismiss from Chrome

9     and Demos and Ricciardi as well as the Motion for an Extension

10    of Time.   We need to terminate for today, because we have

11    another hearing that is about to begin.        I will reach out to you

12    all in terms of setting up time, date so forth, get the

13    logistics for a hearing.      Before I do that though I'll look at

14    the arguments that both of you have made with regard to Walker

15    and Hanna to make sure that's where we need to be.          And if I

16    think that's -- it turns out that we don't need an evidentiary

17    hearing, I'll let you all know that as well.         Anything else on

18    behalf of the plaintiffs this morning?        How about the

19    defendants?    Thank you all very much.

20               BAILIFF:    All rise.

21       (Whereupon proceeding was concluded.)

22

23

24

25



                                                                                  35
     Case 1:19-cv-00484-BHL Filed 12/27/19 Page 35 of 36 Document 103
                          C E R T I F I C A T E



            I, SUSAN ARMBRUSTER, RMR, Official Court Reporter and

 Transcriptionist for the United States District Court for the

 Eastern District of Wisconsin, do hereby certify that the

 foregoing pages are a true and accurate transcription of the

 audio file provided in the aforementioned matter to the best of

 my skill and ability.



 Signed and Certified December 26, 2019.

 /s/Susan Armbruster

 Susan Armbruster



                      Susan Armbruster, RPR, RMR
                    United States Official Reporter
                    517 E Wisconsin Ave., Rm 200A,
                          Milwaukee, WI 53202
                   Susan_Armbruster@wied.uscourts.gov




                                                                   36
Case 1:19-cv-00484-BHL Filed 12/27/19 Page 36 of 36 Document 103
